Citation Nr: 0120085	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  99-15 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for melanoma.

2.  Entitlement to service connection for residuals of a neck 
disorder due to trauma, claimed as numbness of hands and 
atrophy of the left hand.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from November 1964 to 
June 1968.  He has been represented throughout his appeal by 
the American Legion.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of May 
1999, by the Columbia, South Carolina Regional Office (RO), 
which denied the veteran's claims of entitlement to service 
connection for residuals of a neck condition and melanoma.  
The notice of disagreement with that determination was 
received in June 1999.  The statement of the case was issued 
in June 1999, and the veteran's substantive appeal was 
received in June 1999.  A supplemental statement of the case 
(SSOC) was issued in August 1999.  The veteran appeared and 
offered testimony at a hearing before a hearing officer at 
the RO in September 1999.  A transcript of that hearing is of 
record.  

Additional medical records were received in September and 
October 1999.  An SSOC was issued in November 1999.  The 
appeal was received at the Board in October 2000.  

The Board notes that, in the May 1999 rating decision, the RO 
denied the veteran's claim for an increased rating for 
lumbosacral strain and arthritis.  The veteran was notified 
of that determination, and of his procedural and appellate 
rights, by letter dated May 19, 1999.  The veteran has not 
submitted a notice of disagreement as to that determination.  
Therefore, that issue is not in proper appellate status and 
will not be addressed by the Board at this time.  

It is noted that the claims file contains evidence, 
consisting of a March 2001 letter from David C. Hess, M.D., 
submitted by the veteran's representative with his informal 
hearing presentation in June 2001.  This material was not 
previously considered by the RO.  The Board notes that it 
also was not submitted within 90 days of the certification of 
the veteran's case to the Board, and therefore, the Board 
could decline to review the evidence.  However, the veteran's 
representative indicated, in his informal hearing 
presentation, that Board review of this evidence was 
requested.  It was further indicated that the veteran wished 
to waive RO consideration of this evidence in accordance with 
38 C.F.R. § 20.1304(c) (2000).  The Board will therefore 
consider this evidence.  

For reasons that will be set forth below, the issue of 
entitlement to service connection for melanoma will be 
addressed in the remand section following the decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.   The veteran was treated in service, for injuries 
sustained as a result of a fall from a flight deck into a gun 
tub; during his period of hospitalization, he was treated for 
low back pain.  

3.  The veteran's currently diagnosed cervical disc disease 
and associated ulnar neuropathy of the left hand is directly 
attributable to the blast injury and resulting residuals he 
sustained in service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
residuals of a neck condition due to trauma (claimed as 
numbness of hands and atrophy of the left hand), were 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background.

Service medical records reflect that the veteran was admitted 
to a hospital in May 1965, after falling from a flight deck 
into a gun tub, approximately 20 feet.  It was noted that the 
veteran was unconscious for a brief period of time and 
presented with pain in his left wrist and knee.  Evaluation 
of the neck revealed no rigidity or tenderness.  X-ray study 
of the skull and cervical spine were normal.  The veteran was 
placed on bed rest.  He did experience mild headaches and 
dizziness, which subsided after two to three days.  

On the fourth hospital day, the veteran began complaining of 
low back pain; however, physical examination was essentially 
normal.  He was treated with bed board, heat and muscle 
relaxant.  The discharge diagnosis was contusion, cerebral.  
The separation examination, conducted in May 1968, was 
negative for any complaints or findings of a neck disorder; 
clinical evaluation of the spine was reported as normal.  

Medical evidence of record covering the period from  June 
1978 through April 1994, including VA as well as private 
treatment reports, reflect ongoing clinical evaluation and 
treatment for a low back disorder associated with a fall 
following a jet blast while on active duty in 1965.  During a 
VA examination in May 1988, it was noted that evaluation of 
the neck was essentially negative.  A magnetic resonance 
imaging study (MRI) of the lumbar spine, performed in 
February 1991, revealed a decrease of the intervertebral disc 
height and disc desiccation of both L4-5 and L5-S1; both of 
those levels had a mild bulging of the annulus fibrosus, 
which was most noted at the Neuro foramina, bilaterally.  

A VA examination in April 1994 revealed findings of 
degenerative arthritic changes at L4-5 and L5-S1, with 
narrowing of the joints, and progressive changes.  The 
examiner noted that the severe trauma of 1965 caused the 
veteran's present pathology.  

The veteran's initial claim for a neck disorder (VA Form 21-
4138) was received in September 1998.  Submitted in support 
of his claim were VA radiographic studies, dated from 
September through November 1998.  An x-ray study of the 
cervical spine in September 1998 revealed degenerative 
changes at the C5-6 level; A CT scan of the cervical spine 
revealed moderate disc bulging and probable disc herniation 
that was predominately right sided at the level of C5-C6.  
There was impingement upon the cervical spinal cord at the 
level.  At other levels, there was diffuse disc bulging and 
possible small broadbase disc herniation without evidence of 
spinal cord impingement; this included the levels of C3-C4 
and C4-C5 and minimally at C6-C7.  There were posterior 
osteophytes at C2-C3.  

Received in January 1999 were VA progress notes dated from 
September 1998 to December 1998, which show that the veteran 
was seen for follow up evaluation pertaining to findings of 
degenerative changes in the cervical spine.  During a 
clinical visit in November 1998, it was noted that he was 
seen for follow up from triage for MRI and CT of the neck 
which showed C5-6 disc bulging along with other disc bulging 
in the cervical spine.  It was also noted that the veteran 
had dysesthesias in both upper extremities with various 
movements, and had had symptoms in lower extremities as well.  
The assessment was baseline labs needed for further metabolic 
evaluation of possible neuropathy etiologies, and will follow 
up with neurology.  

The records show that the veteran was afforded a neurological 
evaluation in December 1998, at which time it was noted that 
he had right carpal tunnel syndrome and left ulnar neuropathy 
as well as degenerative joint disease of the cervical spine 
and lumbosacral spine with root involvement at L3/4/5, and 
cord involvement at C5/6, affecting the right side.  Findings 
of MRI did not correlate with atrophy of left-hand muscles.  

Received in March 1999 was a medical statement from Dan A. 
Gold, M.D., dated in February 1999.  Dr. Gold reported that 
he had known the veteran since 1994.  He noted that while 
most of the veteran's medical visits had been for routine 
primary care problems, he had two visits for back problems.  
Dr. Gold reported that the veteran had a history of trauma to 
his back and neck from a fall aboard a U.S. Naval vessel 
during military service; since that time, he has had a lot of 
problems with his back and has occasionally been bed ridden 
as a result of muscles spasms and pain in the neck and lower 
back.  

Dr. Gold related that he first saw the veteran in July 1996 
with several complaints, including tenseness across his head, 
his scalp into the forehead, and up the back of his neck, all 
of which was probably a forerunner of the severe cervical 
disc problems.  Subsequently, in January 1998, the veteran 
complained of a lot of hand pain; while this was thought to 
be osteoarthritic in nature, the veteran was placed on an 
anti-inflammatory with fairly poor results.  

In August 1998, the veteran became practically totally 
bedridden because of severe back and neck pain.  Dr. Gold 
reported seeing the veteran in October 1998, at which time he 
noticed that the veteran had severe muscle wasting in his 
left hand; he noted that this was the side unilateral to a 
hand and neck melanoma that had been removed a few years ago, 
and he immediately became concerned about the possibility of 
recurrent melanoma and metastases.  The veteran was 
encouraged to undergo further evaluation; MRIs of his head 
and neck revealed no metastatic disease, but it uncovered 
rather severe and debilitating cervical disc disease.  

In summary, Dr. Gold reported that the veteran had a reliable 
history of severe trauma from a fall in service, and in 
subsequent and ensuing spinal column disability including 
disc disease in his cervical and lumbar back.  Dr. Gold 
indicated that he had no records indicating that the veteran 
had a peripheral neuropathy of the left upper extremity, but 
he had been told that has been suspicioned by the VA hospital 
doctors.  

Dr. Gold noted that it was difficult to associate accurately 
cause and affect; however, to his knowledge, the veteran had 
had no intermittent history of injury to his back.  Dr. Gold 
concluded that it was reasonable to associate the veteran's 
service injuries and his subsequent multi-level spinal column 
debility.  

Of record is a private medical statement from David C. Hess, 
M.D., dated in June 1999, wherein he noted that the veteran 
sustained a traumatic injury (blast) in 1965 while on active 
duty; he required some immobilization and bandaging of both 
arms.  Dr. Hess also noted that, at about that time, the 
veteran began complaining of tingling and numbness in the 4th 
and 5th digits in each hand, left worse than right; later he 
developed atrophy and weakness of the interosseus muscles of 
his left hand.  This progressed to the point that he lost 
some functional use of the left hand.  

Dr. Hess reported that the veteran was discovered to have a 
severe left ulnar motor and sensory neuropathy in 1998, which 
required a left ulnar nerve transposition in 1999.  He noted 
that the veteran continued to have motor disability in the 
left hand.  Dr. Hess stated that it was reasonably probable 
that the blast injury and its subsequent treatment in 1965 
contributed to the ulnar neuropathy.  

At his personal hearing in September 1999, the veteran 
testified that he had had limited movement of his neck with 
headaches and pain in his shoulders for year.  The veteran 
indicated that he went to a chiropractor in 1997 who advised 
him to seek neurological evaluation; he subsequently went to 
see a neurologist, at which time it was noted that he had 
atrophy in his left hand.  

The veteran reported that the doctor has explained that the 
type of fall he sustained in service would have injured his 
neck as well as the lower back.  The veteran testified that 
when he fell in service, he put his hands out to break the 
fall thereby causing damage to the nerves in his hands.  

Submitted in September 1999 was another medical statement 
from Dr. David Hess, which essentially reflects similar 
history and medical findings previously reported in the June 
1999 statement.  Dr. Hess opined that it was reasonably 
probable that the blast injury and its subsequent treatment 
in 1965 caused the ulnar neuropathy.  In addition, Dr. Hess 
reported that the veteran continued to have severe lower back 
and some neck pain, which began after the blast injury in 
1965.  Dr. Hess stated that he was reasonably certain that 
the present back and neck pain was caused by the blast.  

Received in October 1999 were VA treatment reports dated from 
January 1999 to July 1999, which show that the veteran 
receive clinical evaluation and treatment for a left ulnar 
neuropathy.  The record indicates that the veteran was sent 
for an EMG in January 1999; it was noted that the veteran had 
had wasting in the left FDI (first dorsal interosseous) that 
started in August 1998 and weakness in the left-hand grip.  
It was also noted that the right hand got weak at the same 
time but not as bad.  He also had numbness in the fifth and 
half of the fourth finger, bilaterally.  It was reported that 
the veteran had a back injury in 1965 with low back pian and 
neck pain since then.  Examination revealed atrophy in the 
FDI on the left, 4/5-finger abduction in the left hand, 
decreased sensation to pinprick on the left splits half of 
the 4th finger, bilaterally.  Deep tendon reflexes were 1+ in 
upper and lower extremities.  The veteran was diagnosed with 
unspecified polyneuropathy and ulnar mononeuropathy.  

Of record is an additional medical statement from Dr. David 
Hess, dated in March 2001, wherein he again reiterated the 
history of the veteran's injury in service, and subsequent 
development of neurological problems in service.  Dr. Hess 
reported that the veteran was discovered in 1998 to have a 
severe left ulnar motor and sensory neuropathy, which 
required a left ulnar nerve transposition in 1999.  Dr. Hess 
noted that the veteran continued to have motor disability in 
that hand.  Dr. Hess stated that he believed that it was at 
least as likely as not that the blast injury and subsequent 
treatment in 1965 contributed to the veteran's ulnar 
neuropathy.  Dr. Hess opined that the blast injury and the 
subsequent neurologic disability were temporally related.  


II.  Legal analysis.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304 
(2000).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
recently stated that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues which involve medical 
knowledge, such as diagnosis of disability and determination 
of medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  

Previously, and during the time the present appeal was 
perfected, the United States Court of Appeals for Veterans 
Claims had held that any claimant for benefits administered 
by VA had the burden of submitting evidence sufficient to 
justify a belief that the claim was well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom.  Epps v. West, 118 S. Ct. 2348 (1998).  In addition, the 
U.S. Court of Appeals for the Federal Circuit had held that, 
under 38 U.S.C. § 5107(a), VA had a duty to assist only those 
claimants who had established well-grounded (i.e., plausible) 
claims.  More recently, the Court of Appeals for Veterans 
Claims had issued a decision holding that VA was not 
permitted to assist a claimant in developing a claim which 
was not well-grounded.  Morton v. West, 12 Vet. App. 477 
(July 14, 1999), en banc consideration denied, 13 Vet. App. 
205 (1999) (per curiam), remanded sub nom.  Morton v.Gober, 
14 Vet. App. 174 (2000) (per curiam order).  

However, the United States Congress has passed, and the 
President has signed into law, legislation repealing the 
requirement that a claim be well-grounded.  Several bills 
were involved in that process, and the legislation which now 
governs cases such as this is the Veterans Claims Assistance 
Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096. 
See generally Holliday v. Principi, ___ Vet. App. ___, No. 
99-1788 (Feb. 22, 2001).

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions where appropriate to attempt to establish service 
connection.  

Under both previous and current law, VA has long recognized a 
duty to assist the veteran in developing evidence pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
2001); 38 C.F.R. § 3.103(a) (2000).  

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, notification as to 
evidentiary requirements, and the obtaining of medical 
examinations and opinions in attempts to establish service 
connection.  We have carefully reviewed the veteran's claims 
file, to ascertain whether remand to the RO is necessary in 
order to assure compliance with the new legislation, and to 
determine whether there is additional evidentiary development 
to be accomplished.  Based upon the extensive development of 
medical evidence, including records submitted by the veteran 
and his representative, the Board concludes that all 
reasonable efforts have been made to compile a complete 
record for our decision, and that the veteran has had 
adequate notice of the evidence needed to substantiate his 
claim.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA. 38 U.S.C.A. § 5107(a) 
(1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103 and 
5103A).  In view of the grant of the benefit sought in this 
appeal, any lapse in the duty to assist or provide notice 
would constitute, at most, harmless error.  

If a preponderance of the evidence supports the claim or the 
evidence is in relative equipoise, the veteran prevails, if a 
preponderance of the evidence is against the claim, the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Court of Appeals for Veterans Claims has consistently 
held, with regard to the substantive law cited at the 
beginning of our analysis, above, that "[s]ervice connection 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury."  Savage 
v. Gober, 10 Vet. App. 488, 493 (1997).  Even without the 
well-grounded-claim requirement, a veteran who has made a 
showing of in-service incurrence or aggravation of a disease 
or injury "must still submit sufficient evidence of a causal 
nexus between that in-service event and his or her current 
disability . . . to be ultimately successful on the merits of 
the claim."  Wade v. West, 11 Vet. App. 302, 305 (1998).  

The negative evidence includes the fact that the service 
medical records do not actually include any clinical findings 
of a neck injury or disorder, and the earliest post-clinical 
diagnosis pertaining to a chronic neck disorder to include 
degenerative disc disease was sine years after service.  

Nevertheless, all of the competent medical opinions have been 
to the effect that the veteran's current cervical disc 
disease and left ulnar neuropathy are the result of the 
inservice injury.  Since there is no medical opinion to 
contradict these opinions, the Board concludes that the 
evidence is in favor of the grant of service connection.

Accordingly, a grant of service connection for residuals of a 
neck injury, claimed as numbness of the hands and atrophy of 
the left hand, is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 
C.F.R. § 3.303.  


ORDER

Service connection for residuals of a neck disorder due to 
trauma, claimed as numbness of hands and atrophy of the left 
hand, is granted.  


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of the VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well-
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of VCAA, or filed 
before the date of enactment and not yet final as of that 
date. Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this case, the veteran reported that in 1996, he was 
discovered to have melanoma behind the left ear which was 
subsequently removed; he maintains that the melanoma 
developed as a result of his exposure to UV rays while 
working of flight lines in Florida and Puerto Rico.  In 
support of his claim, the veteran submitted a medical 
statement from Dr. Dan A. Gold, dated in February 1999, who 
reported that the veteran had had melanoma which was removed 
a few years ago.  In addition, the veteran was seen for an 
EMG in January 1999, at which time it was noted that he had a 
prior medical history of left ear melanoma in June 1996.  
Moreover, during his personal hearing in September 1999, the 
veteran testified to sun exposure while service on the flight 
line in Florida; he reported seeing a dermatologist in St. 
Augustine, Florida, who discovered that he had developed 
melanoma on the back of his left ear.  

A medical examination for compensation claims must be 
conducted when the evidence shows that the claimant has a 
current disability that may be associated with the claimant's 
active service and there is insufficient medical evidence to 
make a decision on the claim.  38 U.S.C.A.A. § 5103A (West 
Supp. 2001).  While there is competent evidence of a current 
disability, and an indication that the disability may be 
related to service, the veteran has not been afforded a VA 
examination to determine the presence of a skin disorder, to 
include melanoma, and the etiology of any skin disorder 
found.  Because there is a reasonable possibility that such 
development may further his claim, such development must be 
carried out.  38 U.S.C.A. § 5103A.

To ensure that all evidence potentially relevant to the 
veteran's claim is obtained, and to ensure full compliance 
with due process requirements, the case is hereby REMANDED to 
the RO for the following actions:

1.  The RO should ensure that all of the 
veteran's service medical records have 
been obtained.  In that regard, it is 
noted that the veteran reports having 
received treatment during service for 
sunburn, and was later found to have 
melanoma behind his left ear, while 
stationed in Florida.  Accordingly, in 
making a follow-up request for all of the 
veteran's service medical records, the RO 
should specifically request the records 
for medical treatment received by the 
veteran in Jacksonville, Florida.  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any skin problems since his discharge 
from service.  The RO should take all 
necessary steps to obtain all records 
identified by the veteran, including the 
records of treatment that the veteran 
identified during his personal hearing.  
All treatment records obtained as a 
result of this inquiry should be 
associated with the claims folder.  The 
RO should also ask the veteran, to submit 
a statement describing the degree of his 
exposure to direct sunlight before, 
during, and after service, to include sun 
exposure during service or elsewhere.  
The RO should inform the veteran of any 
records it is unsuccessful in obtaining.

3.  Thereafter, the veteran should be 
scheduled for a VA dermatology 
examination to determine the nature and 
extent of any current skin pathology.  
The veteran's claims file, including a 
copy of this REMAND, should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file.  All tests and studies deemed 
necessary by the examiner should be 
performed.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner is 
requested to provide an opinion as to 
whether it is as least as likely as not 
that any current skin condition, to 
include melanoma, is related to service 
including as the result of sun exposure 
during service.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  

4.  The RO should then review the 
examination report to ensure that it is 
complete and in full compliance with the 
above directives.  Remand instructions of 
the Board are neither optional nor 
discretionary.  If the report is 
deficient in any manner or fails to 
provide the specific opinions requested, 
it must be returned to the physician for 
correction.  38 C.F.R. § 4.2 (2000); See 
also Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  When the above development has been 
completed, the RO should review the 
evidence of record, and then readjudicate 
its determinations regarding the 
veteran's attempt to establish service 
connection for a skin disorder.  If the 
determination remains unfavorable to the 
veteran in any way, both he and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
in accordance with 38 U.S.C.A. § 7105, 
which includes a summary of additional 
evidence submitted an any additional 
applicable laws and regulations.  
Thereafter, the veteran and 
representative should be afforded the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  By this 
REMAND the Board intimates no opinion either legal or factual 
as to the ultimate determination warranted in this case.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  No action is 
required of the veteran until he receives further notice.  
The veteran is advised that the examination requested in this 
remand is deemed necessary to evaluate his claim, and that 
his failure, without good cause, to report for scheduled 
examinations could result in the denial of his claim.  38 
C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 



